The action was ejectment. A preliminary question in this case is reported as State v. Inman, 238 Ala. 555, 191 So. 224.
The lands at issue were granted to the State of Alabama for internal improvement purposes by the Acts of Congress approved September 4, 1841 (5 Stat. at Large, 453), and August 11, 1848 (9 Stat. at Large, 281); Acts of Alabama, 1849-50, p. 82.
It is observed that this payment is required to be made to the State of Alabama. The Act of Congress of March 2, 1819, was to enable the people of Alabama Territory to form a Constitution and State Government and for the admission of such state into the Union on an equal footing with the original states. The sixth section of said Act (Stat. at Large, Vol. 3, p. 489 et seq.) provided that the following propositions were offered to the Convention of said Territory of Alabama when formed for their free acceptance or rejection and which, if accepted by the Convention, were declared to be obligatory upon the United States. First, the Convention was offered every sixteenth section in townships for the use of schools and five per cent of the net proceeds of land sold after September 1, 1819, was to be reserved for making public roads, canals, etc., and for improving the navigable rivers, and an entire township of public lands for the seminary of learning.
The effect of the statute of September 4, 1841, was that certain states (among which Alabama is named) be paid ten per cent of the net proceeds from the sale of public lands therein to be applied to internal improvements, such as roads, railways, bridges, canals and improvement of water courses and the draining of swamps. The 17th section of such Act of Congress (5 Stat. at Large, p. 457, § 17) is in the following words: "Sec. 17. And be it further enacted, That the two per cent. of the nett proceeds of the lands sold by the United States, in the State of Alabama, since the first day of September, eighteen hundred and nineteen, and reserved by the act entitled 'An act to enable the people of the Alabama Territory to form a constitution and State government, and for the admission of such State into the Union on an equal footing with the original States,' for the making of a road or roads leading to the said State, be, and the same is hereby, relinquished to the said State of Alabama, payable in two equal instalments, the first to be paid on the first day of May, eighteen hundred and forty-two, and the other on the first day of May, eighteen hundred and forty-three, so far as the same may then have accrued, and quarterly, as the same may thereafter accrue: Provided, That the Legislature of said State shall first pass an act, declaring their acceptance of said relinquishment, and also embracing a provision, to be unalterable without the consent of Congress, that the whole of said two per cent. fund shall be faithfully applied, under the direction of the Legislature of Alabama, to the connection, by some means of internal improvement, of the navigable waters of the bay of Mobile with the Tennessee river, and to the construction of a continuous line of internal improvements from a point on the Chattahoochie river, opposite West Point, in Georgia, across the State of Alabama, in a direction to Jackson in the State of Mississippi."
The effect of the Act of Congress of August 11, 1848, was to broaden the purposes of internal improvements provided for in the foregoing noted Acts of Congress to the following extent: that certain lands granted to the State of Alabama for internal improvements will be "applied [by said State] for the use of schools in such townships of said State as in which the sixteenth or school sections are comparatively valueless, and the legislature may locate said lands in any legal subdivisions, not less than forty acres, within the limits of said State." 9 Stat. at Large, p. 281.
The legislature of this State on February 13, 1850, passed an act to locate lands for valueless sixteenth sections, providing among other things, that *Page 352 
"Whereas, by act of Congress, approved August 11th, 1848, the State of Alabama is authorized to apply certain lands theretofore granted to the said state for internal improvements to the use of schools in the valueless sixteenth sections therein; and whereas it is important that provisions be made for the location and sale of said lands: therefore —
"Sec. 1. Be it enacted by the Senate and House of Representatives of the State of Alabama in General Assembly convened, That any person who may wish to make a purchase of any of said lands subject to be located by this state, under the said act, shall, upon application etc. * * *." Acts of Alabama, 1849-50, p. 82.
The foregoing declares the status quo of the several land grants and the acceptance thereof by the State of Alabama through the Act of the Legislature of Alabama of 1849-50, p. 82. When the said land grants were made for internal improvements within the State of Alabama there was no provision of law subjecting the State of Alabama to the statute of limitations. Clay's Digest, pp. 326-329.
It was by Section 2475 of the Code of 1852 that the State was made subject to the statute of limitations of twenty years in actions for the recovery of real and personal property and actions upon a judgment or decree of any court of the State of Alabama, of the United States, or of any state or territory of the United States. Such provisions were carried into the subsequent Codes. Such provision is given statement in the Code of 1896 in Section 2794, as follows:
"2794. Limitation of twenty years. Within twenty years, —
"1. Actions at the suit of the state against a citizen thereof, for the recovery of real or personal property.
"2. Actions by or for the use of any township, for the recovery of sixteenth section or other school lands belonging to the township.
"3. Actions upon a judgment or decree of any court of this state, of the United States, or of any state or territory of the United States."
In the Code of 1907, Section 4830, which was effective on May 1, 1908, as designated and appointed in the Governor's Proclamation of April 1, 1908, the statute of limitations in the respect here pertinent provided that there "is no limitation of the time within which the state may bring actions for the recovery of any of the land mentioned in section 3859 of [the Code of 1907]." And said Section 3859 of the Code of 1907 is as follows: "All actions for the recovery of land, or the possession thereof, belonging to the state, and sixteenth section lands, school indemnity land, and all other school lands, and lands of the University of Alabama," etc. (naming state institutions) "and of any public educational or governmental institution of this state, shall be brought by and in the name of the State of Alabama, or in the name of the State of Alabama for the use of the schools or other educational or governmental institution to which, or for the use of which the lands sued for were donated, granted, or purchased or held."
It will be noted that the amendment of Section 2900 of the "Revised Code" (Code of 1867) as affecting actions to be brought within ten years provided that it should not apply to actions brought by the trustees of any township for the recovery of sixteenth section or other school lands belonging to the township. It will be noted that this action does not affect the lands for which the instant suit is brought.
The provision of the Code of 1923, Section 8939, is to the effect that there are no limitations to certain specified actions by the state to recover lands mentioned in Section 7475 of said Code. Section 7475 Actions by state, for lands of state, and educational or charitable institutions, provides that "all actions for the recovery of land, or the possession thereof, belonging to the state, and sixteenth section lands, school indemnity lands, and all other school lands [and lands of designated institutions] and of any public educational or governmental institution of this state, shall be brought by and in the name of the State of Alabama, or in the name of the State of Alabama for the use of the schools or other educational or governmental institutions to which, or for the use of which the lands sued for were donated, granted, purchased or held."
Under several of the statutes of limitation it has been declared that on general principles the statute of limitations will not run against the state in the absence of statutes making the state subject to such limitations. State Board of Adjustment v. State, 231 Ala. 520, 165 So. 761; Swann et al. v. Gaston, 87 Ala. 569, 6 So. 386. *Page 353 
In the case of State of Alabama v. Schmidt, 232 U.S. 168,34 S.Ct. 301, 302, 58 L.Ed. 555, a decision of the Supreme Court of the United States was invoked to review the case of State v. Schmidt, 180 Ala. 374, 61 So. 293. The attorney general for the state urged that in accepting the proposal upon which the state was admitted into the Union, and the use or purposes to which sixteenth section lands might be put except the use for schools, the United States retained for all other purposes or uses, and that a statute of limitations whereby lands granted by the United States to a specific use are diverted from that use into private ownership is in conflict with the Act of Congress making the grant and is void.
It was further insisted that the state had no power to divert sixteenth section lands from the specific use for schools to which they were dedicated by the Act of Congress. The acceptance of the proposals of the Act of Congress of March 2, 1819, created a contract between the United States and the State of Alabama, and the attempted diversion of the State of Alabama from the use thus granted by a statute of limitations violated the obligations of this contract and was void. The opinion was rendered by Mr. Justice Holmes, wherein he said: "The above-mentioned act of Congress, under which Alabama became a state, provided that section 16 in every township 'shall be granted to the inhabitants of such township for the use of schools.' Of course the state must admit, as it expressly agreed, that these words vested the legal title in it, since it relies upon them for recovery in the present case. * * * In some cases the grant has been to the state in terms; but in whichever way expressed, probably it means the same thing, so far as the legal title is concerned. Certainly it has the same effect with regard to the scope of the state's legal control."
The holding was that the title of the State of Alabama to sixteenth section school lands given to such state by the act of March 2, 1819 (3 Stat. at Large, pp. 489-491, Chapter 47, Section 6) will be extinguished by adverse possession for the length of time prescribed by the state statute of limitations.
The question of statute of limitations has been dealt with by several decisions of this court and a consideration of the several original land grants, under the terms of the several statutes of limitations of this state, bring the facts of the instant case within the influence of the following decisions: State v. Michie, 222 Ala. 682, 133 So. 734; Tennessee, Coal, Iron  Railroad Co. v. Linn, 123 Ala. 112, 26 So. 245, 82 Am.St.Rep. 108; Cox v. Board of Trustees of University of Alabama, 161 Ala. 639, 49 So. 814; State Board of Adjustment v. State ex rel. Sossaman, 231 Ala. 520, 165 So. 761; State v. Schmidt, 180 Ala. 374, 61 So. 293; Alabama v. Schmidt,232 U.S. 168, 34 S.Ct. 301, 58 L.Ed. 555.
The case strongly relied upon by the appellant, Hughes v. City of Tuscaloosa, 197 Ala. 592, 73 So. 90, is to be distinguished from the instant facts under the several land grants indicated and the decisions holding that the statute of limitations runs against the state. This is made plain by the statements contained in the third and fourth headnotes of the last cited case, which read as follows:
"The original act having granted a tract of land to a town to appropriate it to the use of its inhabitants, and the grant having been accepted on condition that it could not be leased or sold, Congress could not afterwards change the conditions of the contract as to the future use of the property arising out of the terms of the grant, and hence, the only legal effect of the later act was to release the right of the government to declare a forfeiture under the terms of the original grant.
"Where a grant of land was granted to a town by an act of Congress upon certain conditions as to use, with a provision for reverter, no forfeiture could be declared except by legislative or judicial action taken by the Federal government."
There was no such clause in the instant acts of Congress as that construed in the Act of 1824, granting the property to the municipal corporation of Tuscaloosa for the use of its inhabitants upon condition that it should be disposed of by lease or sale, etc., with a "provision for reverter." What we have said is in line with the construction placed upon the land grants of Congress as construed by Mr. Justice Holmes in Alabama v. Schmidt, supra.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur. *Page 354 
                          On Rehearing.